Case 2:19-cv-00066-JRG Document 48 Filed 07/15/19 Page 1 of 5 PageID #: 1135



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

OPTIS WIRELESS TECHNOLOGY, LLC,
OPTIS CELLULAR TECHNOLOGY, LLIC,
UNWIRED PLANET, LLC, UNWIRED
PLANET INTERNATIONAL LIMITED,
AND PANOPTIS PATENT
MANAGEMENT, LLC.,
                                                     Case No. 2:19-CV-0066-JRG
                       Plaintiffs,

       v.

APPLE INC.,

                       Defendant.


                     JOINT MOTION TO ENTER DISCOVERY ORDER

         Pursuant to the Court’s June 5, 2019 Order (ECF No. 35), the parties have reached

agreement on the terms of a Discovery Order and now respectfully move to enter it. A copy of

the agreed proposed Discovery Order is attached hereto.




                                                1
4820-5318-2364
Case 2:19-cv-00066-JRG Document 48 Filed 07/15/19 Page 2 of 5 PageID #: 1136



                                      Respectfully submitted,

  Dated: July 15, 2019            /s/ Samuel Baxter
                                  Samuel F. Baxter (Tex. Bar No. 01938000)
                                  sbaxter@mckoolsmith.com
                                  Jennifer Truelove (Tex. Bar No. 24012906)
                                  jtruelove@mckoolsmith.com
                                  MCKOOL SMITH, P.C.
                                  104 East Houston, Suite 300
                                  Marshall, TX 75670
                                  Telephone: 903-923-9000
                                  Facsimile: 903-923-9099


                                  Steven Pollinger (Tex. Bar No. 24011919)
                                  spollinger@mckoolsmith.com
                                  MCKOOL SMITH, P.C.
                                  300 W. 6th St., Suite 1700
                                  Austin, Texas 78701
                                  Telephone: 512-692-8700
                                  Facsimile: 512-692-8744


                                  Jason Sheasby (pro hac vice)
                                  jsheasby@irell.com
                                  Hong Zhong, PhD
                                  hzhong@irell.com
                                  IRELL & MANELLA LLP
                                  1800 Ave of the Stars, Suite 900
                                  Los Angeles, CA 90064
                                  Telephone: 310-203-7096
                                  Facsimile: 310-203-7199


                                  Attorneys for Plaintiffs Optis Wireless
                                  Technology, LLC, Optis Cellular Technology,
                                  LLC, Unwired Planet, LLC, Unwired Planet
                                  International Limited, and PanOptis Patent
                                  Management, LLC




                                     2
4820-5318-2364
Case 2:19-cv-00066-JRG Document 48 Filed 07/15/19 Page 3 of 5 PageID #: 1137



                                      Respectfully submitted,

  Dated: July 15, 2019            /s/ Mark D. Selwyn
                                  Mark D. Selwyn (pro hac vice)
                                  mark.selwyn@wilmerhale.com
                                  WILMER CUTLER PICKERING
                                  HALE AND DORR LLP
                                  950 Page Mill Road
                                  Palo Alto, CA 94304
                                  Telephone: (650) 858-6000
                                  Facsimile: (650) 858-6100

                                  Mindy Sooter (pro hac vice)
                                  mindy.sooter@wilmerhale.com
                                  WILMER CUTLER PICKERING
                                  HALE AND DORR LLP
                                  1225 Seventeenth Street, Suite 2600
                                  Denver, CO 80202
                                  Telephone: (720)274-3135
                                  Facsimile: (720) 274-3133

                                  Timothy D. Syrett (pro hac vice)
                                  timothy.syrett@wilmerhale.com
                                  WILMER CUTLER PICKERING
                                  HALE AND DORR LLP
                                  60 State Street
                                  Boston, MA 02109
                                  Telephone: (617) 526-6000
                                  Facsimile: (617) 526-5000

                                  Brittany Blueitt Amadi (pro hac vice)
                                  brittany.amadi@wilmerhale.com
                                  WILMER CUTLER PICKERING
                                  HALE AND DORR LLP
                                  1875 Pennsylvania Avenue NW
                                  Washington, DC 20006
                                  Telephone: (202) 663-6000
                                  Facsimile: (202) 663-6363




                                     3
4820-5318-2364
Case 2:19-cv-00066-JRG Document 48 Filed 07/15/19 Page 4 of 5 PageID #: 1138



                                  Melissa R. Smith
                                  State Bar No. 24001351
                                  melissa@gillamsmithlaw.com
                                  GILLAM & SMITH, LLP
                                  303 South Washington Avenue
                                  Marshall, Texas 75670
                                  Telephone: (903) 934-8450
                                  Facsimile: (903) 934-9257


                                  Attorneys for Defendant Apple Inc.




                                     4
4820-5318-2364
Case 2:19-cv-00066-JRG Document 48 Filed 07/15/19 Page 5 of 5 PageID #: 1139



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this document was served on July 15, 2019 on all

counsel who have consented to electronic service.


                                                  /s/ Jennifer Truelove
                                                  Jennifer Truelove




                                                 5
4820-5318-2364
